Name: ACP-EEC Council of Ministers Decision No 1/78 of 14 March 1978 amending Protocol 1 to the ACP-EEC Convention of LomÃ © concerning the concept of 'originating products' and methods of administrative cooperation
 Type: Decision
 Subject Matter: nan
 Date Published: 1978-06-30

 Avis juridique important|21978D0630(01)ACP-EEC Council of Ministers Decision No 1/78 of 14 March 1978 amending Protocol 1 to the ACP-EEC Convention of LomÃ © concerning the concept of 'originating products' and methods of administrative cooperation Official Journal L 177 , 30/06/1978 P. 0002ACP-EEC COUNCIL OF MINISTERS DECISION No 1/78 of 14 March 1978 amending Protocol 1 to the ACP-EEC Convention of LomÃ © concerning the concept of "originating product's and methods of administrative cooperationTHE ACP-EEC COUNCIL OF MINISTERS,Having regard to the ACP-EEC Convention of LomÃ © signed on 28 February 1975, and in particular Article 9 (2) thereof,Whereas it is desirable to replace the model movement certificate EUR. 1 and the model form EUR.2 used under the ACP-EEC Convention of LomÃ © with the model movement certificate EUR. 1 and model form EUR. 2 used under the preferential agreements;Whereas it is desirable to provide, as in the preferential agreements, for the replacement of one or more certificates EUR. 1 by one or more other certificates EUR.1 so as to introduce a system equivalent to that in use under the preferential agreements;Whereas the Customs Cooperation Council has adopted a recommendation amending the Nomenclature and it is accordingly necessary to adapt lists A and B in Annexes II and III to Protocol 1 to the ACP-EEC Convention of LomÃ ©, hereinafter called "Protocol 1, and to introduce a specific rule for the origin of goods put up in sets,HAS DECIDED AS FOLLOWS:Article 1The model movement certificate EUR. 1 in Annex V to Protocol 1 shall be replaced by that in Annex I hereto.Movement certificates EUR. 1 made out on the forms previously in force may continue to be issued until 30 June 1979.Article 2The model form EUR. 2 in Annex VI to Protocol 1 shall be replaced by that in Annex II hereto.The forms EUR. 2 previously in force may continue to be used until 30 Juni 1979.Article 3It shall at any time be possible to replace one or more movement certificates EUR. 1 by one or more other movement certificates EUR. 1 provided that this is done at the customs office where the goods are located.Article 4List A in Annex II to Protocol 1 shall be replaced by the List A in Annex III hereto.Article 5List B in Annex III to Protocol 1 shall be replaced by the List B in Annex IV hereto.Article 6Gets, as defined in General Rule 3 of the Customs Cooperation Council Nomenclature, shall be regarded as originating when all component articles are originating products. Nevertheless, when a set is composed of originating and non-originating articles, the set as a whole shall be regarded as originating provided that the value of the non-originating articles does not exceed 15% of the total value of the set.Article 7The ACP States, the Member States and the Community shall be required, aech for its own part, to take the necessary steps to implement this Decision.Article 8This Decision shall apply from 1 January 1978.Done at Brussels, 14 March 1978.For the ACP-EED Council of MinistersThe PresidentL.OESTERGAARD